Citation Nr: 0210263	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1971 to May 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.

In September 2001, the veteran testified at a hearing before 
the undersigned member of the Board.  At that hearing, the 
veteran presented argument pertaining to a back disorder.  A 
claim for service connection for a back disorder was not 
certified for appeal, and is not properly before the Board at 
this time.  A review of the record reveals that in a February 
1997 decision, the Board denied a claim for entitlement to 
service connection for a back disorder.  The Board finds that 
the veteran's September 2001 testimony is reasonably 
construed as a request to reopen a claim for entitlement to 
service connection for a back disorder, and that issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The Board denied a claim for service connection for 
diabetes mellitus in a February 1997 decision.

3.  The evidence associated with the claims file since the 
time of the February 1997 Board decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
diabetes mellitus.

4.  The evidence does not show that any current diabetes 
mellitus had its onset during the veteran's active service or 
during the first post-service year, and the probative 
evidence does not establish that any current diabetes is 
causally related to an incident of active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. § 3.156 (2001).  

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that her 
diabetes began during active service.  This matter was 
remanded by the Board in June 2000 to schedule the veteran 
for a hearing before a member of the Board.  The hearing was 
held in September 2001, and a transcript of that hearing is 
in the record.  Thus, the Board is satisfied that the action 
requested in the remand was completed.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

A brief review of the history of this appeal is as follows.  
In a February 1997 decision, the Board denied the veteran's 
claim for entitlement to service connection for diabetes 
mellitus, to include episodes of hypoglycemia.  The basis of 
the Board's decision was that there was no evidence that the 
veteran developed diabetes during service, or during the 
first post-service year.  Moreover, the Board found no 
evidence of a nexus, or link, between any currently diagnosed 
diabetes and an incident of the veteran's active service.  

The Board's February 1997 decision is a final decision.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  In December 
1997, the veteran submitted a request to reopen her claim for 
service connection for diabetes.  In a September 1998 rating 
decision, the RO determined that a private medical statement 
dated in December 1997 constituted new and material evidence.  
The RO reopened the veteran's claim, but denied the claim on 
the merits, finding that diabetes was neither incurred in nor 
caused by active service.  The veteran disagreed with that 
decision, and initiated this appeal.  

As noted earlier in this decision, this matter was before the 
Board in June 2000, at which time the Board remanded the 
matter to schedule the veteran for a hearing before a member 
of the Board.  At the time of the June 2000 remand, the Board 
characterized the issue as entitlement to service connection 
for diabetes mellitus.  Upon closer review of the history of 
this appeal, as outlined above, the Board finds that the 
issue is more appropriately characterized as whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for diabetes mellitus.  
This characterization is appropriate because there is a prior 
final decision on this issue.  As such, the Board first must 
determine whether new and material evidence has been 
presented before reopening and adjudicating the claim for 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless of a 
determination made by the regional office, the Board must 
ensure that it has jurisdiction over a case before 
adjudicating the case on the merits).  Although the RO did 
not supply the veteran with the laws and regulations 
governing new and material evidence claims, there is no 
prejudice to the veteran by proceeding in this matter, as the 
Board finds that the record contains sufficient evidence to 
reopen the claim, and the primary focus of this decision will 
be on the merits of the service connection claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes and the 
implementing regulations will be collectively referred to as 
"the VCAA." 

Although the veteran was not specifically notified of the 
VCAA, the Board finds that the requirements under VCAA have 
been satisfied, as pertains to the new and material evidence 
claim and the service connection claim, as explained below.  
See Bernard, supra.  The record reflects that the veteran has 
been adequately notified of the evidence needed to 
substantiate her claim.  In a January 1999 statement of the 
case (SOC), the RO provided the veteran with a copy of laws 
and regulations pertaining to service connection claims.  The 
RO evaluated the veteran's claim on the merits, and explained 
why they were denying her claim.  See 38 U.S.C.A. § 5103A.

The Board also finds that VA has assisted the veteran in 
establishing her claim.  The record contains the veteran's 
service medical records and statements from the veteran.  The 
veteran was afforded VA examinations in connection with her 
claim, and those examination reports are in the record.  The 
Board has reviewed those examination reports, and finds them 
adequate for appellate disposition.  The record also contains 
a private medical statement submitted by the veteran in 
December 1997.  In September 2001, the veteran testified at a 
hearing in support of her claim, and a transcript of that 
hearing is of record.  The Board is unaware of any additional 
relevant evidence that should be obtained prior to proceeding 
with this appeal.  See 38 U.S.C.A. § 5103.  

It is noted that the veteran submitted additional evidence 
directly to the Board in September 2001, at his hearing 
before the undersigned member of the Board, along with a 
waiver of RO consideration of that evidence.  Prior to 
February 22, 2002, the provisions of 38 C.F.R. § 20.1304(c) 
required that any additional evidence submitted by the 
veteran and accepted by the Board be referred to the RO for 
review and preparation of an SSOC, unless this procedural 
right was waived in writing or at a hearing.  That regulation 
was subsequently amended, and the waiver provision 
eliminated, effective February 22, 2002.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002).  As such, the Board may proceed with 
this appeal.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence, with respect to claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

As noted earlier, the basis for the Board's February 1997 
denial of the claim for service connection for diabetes was 
that there was no evidence that diabetes was incurred during 
active service or during the first post-service year, and 
there was no evidence that any current diabetes was caused by 
active service.  Since the time of that decision, the veteran 
submitted a December 1997 medical statement from Matthew B. 
Jennings, CPT, MC.  Dr. Jennings indicated that the veteran 
was a patient of his at General Leonard Wood Army Community 
Hospital.  He stated that he was currently treating her for 
diabetes, and that the veteran had asked him to write a 
letter concerning her past history of hypoglycemic episodes 
(during service) and how they relate to diabetes.  He 
indicated that it was established in medical literature that 
gestational diabetes and hypoglycemic episodes are 
"indications about developing glucose intolerance and 
insulin resistance in individual leading to diabetes."  

The Board finds that Dr. Jennings statement constitutes new 
and material evidence sufficient to reopen her claim for 
service connection for diabetes mellitus.  The statement is 
new, in that it was not previously of record.  The statement 
is material in that it suggests a relationship between the 
veteran's diabetes and her in-service episodes of 
hypoglycemia.  As such, the evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for diabetes mellitus, and 
the claim is reopened.  38 C.F.R. § 3.156(a).  

As discussed earlier in this decision, the Board finds that 
that the requirements under the VCAA have been met in regard 
to the claim for service connection.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to qualify for service connection, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  Service connection may be granted on a 
presumptive basis for diabetes mellitus if there is evidence 
that the disease was manifest to a degree of 10 percent or 
more within one year of service separation.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran's service medical records are negative for any 
findings of diabetes.  A June 1975 service medical record 
contains an impression of hypoglycemia.  In August 1975, she 
was instructed on a proper diet for hypoglycemia.  Following 
service separation, at a November 1993 VA general medical 
examination, she reported a history of gestational diabetes 
in 1978, 1980, and 1982.  She indicated that she had a blood 
test after her pregnancies, which was negative for diabetes.  
However, in 1985 she was diagnosed with full diabetes.  The 
VA examiner diagnosed the veteran with diabetes mellitus, but 
did not comment on the onset of the disorder.  

In a January 1998 VA examination for diabetes mellitus, the 
examiner reviewed the veteran's claims file and provided a 
summary of her medical history.  The examiner diagnosed the 
veteran with non-insulin dependent diabetes mellitus.  The 
examiner noted that as indicated in a literature review, 
episodes of hypoglycemia and gestational diabetes tend to 
increase the risk of developing diabetes mellitus in the 
future.  

The veteran was afforded another VA examination for diabetes 
in June 1998.  The examiner noted that he had been asked to 
comment on whether there was a relationship between the 
veteran's previous episodes of hypoglycemia and her 
subsequent development of type 2 diabetes mellitus, ten years 
later.  The examiner reviewed the veteran's medical records, 
and concluded that he did not believe that the episodes of 
hypoglycemia experienced by the veteran in 1975 were "in any 
way related to her subsequent diagnosis of type 2 diabetes 
mellitus."  He further commented that the fact that the 
veteran had gestational diabetes would increase the risk of 
developing diabetes later in life.  

The Board has carefully reviewed all the evidence of record, 
and concludes that the preponderance of the evidence is 
against a claim for service connection for diabetes mellitus.  
There is no evidence that the veteran developed diabetes 
mellitus during active service, or during the first post-
service year.  See 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Moreover, there is no probative 
evidence establishing a causal relationship between any 
current diabetes mellitus and an incident of the veteran's 
active service.  The medical evidence indicates that the 
veteran was first diagnosed with diabetes mellitus many years 
following service separation.  The VA examiner who examined 
the veteran in June 1998 concluded that there was no 
relationship between the veteran's current diabetes, and some 
episodes of hypoglycemia during service.  

The Board acknowledges the statement from Dr. Jennings, which 
suggests a relationship between hypoglycemia and diabetes, 
but finds that that statement is outweighed by other evidence 
of record for the following reasons.  Dr. Jennings indicated 
that it "has been established in medical literature that 
gestational diabetes and hypoglycemic episodes are both 
indications about developing glucose intolerance and insulin 
resistance in individual leading to diabetes."  He further 
stated that "[s]uch is the case with [the veteran]."  It is 
significant to note that the veteran's episodes of 
gestational diabetes did not occur until several years after 
service separation.  Moreover, Dr. Jennings does not state 
that the veteran's diabetes is causally related to an 
incident of her active service, including the hypoglycemia.  
Rather, he states that both hypoglycemia and gestational 
diabetes are "indications" leading to diabetes.  

The Board notes that the June 1998 VA examiner's opinion 
agrees that the veteran's past history of gestational 
diabetes increased the risk of developing diabetes later in 
life.  However, there is no medical opinion of record 
establishing that the veteran's in-service episodes of 
hypoglycemia alone, caused her post-service diabetes.  Dr. 
Jennings did not distinguish between the in-service 
hypoglycemia and the post-service gestational diabetes.  
Rather, he stated that they both led to diabetes.  
Contrarily, the VA examiner concluded that the veteran's 
hypoglycemia episodes in service were not "in any way 
related to her subsequent diagnosis of type 2 diabetes 
mellitus."  The Board finds that opinion persuasive, in that 
it was based on a thorough review of the veteran's medical 
history and claims file, including the statement made by Dr. 
Jennings.  

The Board is aware of the veteran's contentions, and has 
carefully reviewed her testimony from the September 2001 
hearing.  While the veteran sincerely believes that her 
diabetes is related to service, her statements alone are not 
sufficient to establish an award of service connection.  In 
that regard, while laypersons are competent to testify as to 
observations, they are not competent to provide evidence 
requiring medical expertise, such as the etiology of a 
disorder or whether symptoms are related to a current 
disorder.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  Rather, 
medical evidence linking current diabetes mellitus to service 
is needed to support the claim of service connection.  In 
this case, the medical evidence, especially the VA 
examination in June 1998, is against a finding that the 
veteran's current diabetes mellitus is related to her active 
service.  

In conclusion, for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for diabetes mellitus, and the 
appeal is denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
(West Supp. 2001) are not applicable, and the appeal as to 
this issue is denied.    



ORDER

New and material evidence was submitted to reopen a claim for 
service connection for diabetes mellitus, and to that extent 
the appeal is allowed.
 
Service connection for diabetes mellitus is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

